        CASE 0:19-cv-02521-DSD-KMM Doc. 50 Filed 09/21/20 Page 1 of 1




                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


Latreka Jones,                                    Case No. 19-cv-02521 (DSD/KMM)

                              Plaintiff,
                                                  NOTICE OF APPEARANCE
vs.

Capella University, et al.,

                              Defendants.

       The undersigned attorney hereby notifies the Court and counsel that Mary M.

Nikolai, shall appear as counsel of record for Plaintiff Latreka Jones in this case.


Dated: September 21, 2020                         Respectfully submitted,

                                                   s/Mary M. Nikolai
                                                  Daniel E. Gustafson (#202241)
                                                  David A. Goodwin (#386715)
                                                  Mary M Nikolai (#0400354)
                                                  GUSTAFSON GLUEK PLLC
                                                  Canadian Pacific Plaza
                                                  120 South 6th Street, Suite 2600
                                                  Minneapolis, MN 55402
                                                  Telephone: (612) 333-8844
                                                  Facsimile: (612) 339-6622
                                                  dgustafson@gustafsongluek.com
                                                  dgoodwin@gustafsongluek.com
                                                  mnikolai@gustafsongluek.com

                                                  Attorneys for Plaintiffs
